Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/19/2022 has been entered. Claims 12-20 are withdrawn, and claims 1-20 are currently pending in this application.
Election/Restrictions
This application is in condition for allowance except for the presence of claim 12-20 directed to invention II non-elected without traverse.  Accordingly, claims 12-20 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Mr. James J. Merrick (Reg. No. 43801) on 02/08/2022.
The application has been amended as follows:
1. (Currently Amended) A display device comprising:
a display module including an input sensing unit disposed on a display panel, the display module including a display area and a non-display area adjacent to the display area;
a window disposed on the display module, wherein the window comprises: a base substrate; and a printed layer disposed on a flat planar surface defining an exterior surface of the base substrate and overlapping with the non-display area; and
an adhesive layer disposed between the display module and the window,

a first adhesive portion overlapping with the non-display area; and
a second adhesive portion disposed adjacent to the first adhesive portion and having a second creep value different from a first creep value of the first adhesive portion, wherein each of the first and second creep values is obtained under a same condition that a load of 2000 pascals is applied to the first and second adhesive portions, respectively, and maintained at 50 degrees Celsius for 10 minutes,
wherein a terminal edge extending from opposing major surface planes defining the adhesive layer is aligned in line with terminal edges extending from a pair of opposing outermost major surface planes defining an entire thickness of the display module including aligned in line with terminal outermost edges defining an entirety of both the input sensing unit and the display panel, and
wherein an image provided by the display device is the same image generated directly on a surface of the display panel.
Claims 12-20 have been canceled.

Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a display device as set forth in claims 1-11.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a display device comprising a display module including an input sensing unit disposed on a display panel, a window disposed on the display module, wherein the window comprises: a base substrate; and a printed layer disposed on a flat planar surface defining an exterior surface of the base substrate; and an adhesive layer disposed between the display module and the window, wherein the 
Claims 2-9 and 11 are allowable due to their dependency.
The most relevant reference, Yoshida et al. (US 2015/0355498, at least Fig. 8A) only discloses a display device comprising a display module including an input sensing unit disposed on a display panel, a window disposed on the display module, wherein the window comprises: a base substrate; and a printed layer disposed on a flat planar surface defining an exterior surface of the base substrate; and an adhesive layer disposed between the display module and the window, wherein the adhesive layer comprises a first adhesive portion overlapping with the non-display area; and a second adhesive portion disposed adjacent to the first adhesive portion and having a second creep value different from a first creep value of the first adhesive portion, wherein each of the first and second creep values is obtained under a same condition that a load of 2000 pascals is applied to the first and second adhesive portions, respectively, and maintained at 50 degrees Celsius for 10 minutes, wherein a terminal edge extending from opposing major surface planes defining the adhesive layer is aligned in line with terminal edges extending from a pair of opposing outermost major surface planes defining a thickness of the display 
Itagaki (US 2019/0129232, at least Fig. 3 and 20), Lee et al. (US 2017/0080680, at least Fig. 1A-1B, [0050]) and Kobayashi et al. (US 2011/0187960, at least Fig. 5-10, [0090-0092]) are also silent as of the specific limitation in combination with the other required elements of the claim.

Regarding claim 10, the prior art of record, taken along or in combination, fails to disclose or suggest a display device comprising: a display panel; a module hole is defined in a display area of the display panel; a window, wherein the window comprises: a base substrate; a printed layer disposed on a flat planar surface defining an exterior surface of the base substrate and overlapping with the non-display area; and a hole printed layer surrounding the module hole and disposed on the surface of the base substrate; and an adhesive layer disposed between the display panel and the window, wherein the adhesive layer comprises: a first adhesive portion overlapping with the non-display area; and a second adhesive portion disposed adjacent to the first adhesive portion and having a second creep value different from a first creep value of the first adhesive portion; and a third adhesive portion surrounding the module hole, and wherein “the third adhesive portion having a third creep value different from the second creep value of the second adhesive portion, wherein the third creep values is obtained under the same condition that a load of 2000 pascal (Pa) is applied to the third adhesive portion and maintained at 50 degrees Celsius for 10 minutes; the third adhesive portion overlaps with a portion of the hole printed 
The most relevant reference, Yoshida et al. (US 2015/0355498) in view of Inoue et al. (US 2020/0292871) only discloses a display device comprising: a display panel; a module hole is defined in a display area of the display panel; a window, wherein the window comprises: a base substrate; a printed layer disposed on a flat planar surface defining an exterior surface of the base substrate and overlapping with the non-display area; and a hole printed layer surrounding the module hole and disposed on the surface of the base substrate; and an adhesive layer disposed between the display panel and the window, wherein the adhesive layer comprises: a first adhesive portion overlapping with the non-display area; and a second adhesive portion disposed adjacent to the first adhesive portion and having a second creep value different from a first creep value of the first adhesive portion; and a third adhesive portion surrounding the module hole. However they do not teach or suggest the combined limitations of “the third adhesive portion having a third creep value different from the second creep value of the second adhesive portion, wherein the third creep values is obtained under the same condition that a load of 2000 pascal (Pa) is applied to the third adhesive portion and maintained at 50 degrees Celsius for 10 minutes; the third adhesive portion overlaps with a portion of the hole printed layer, and the second adhesive portion is adjacent to the third adhesive portion and overlaps with an edge of the hole printed layer” in combination with the other required elements of the claim.
Itagaki (US 2019/0129232, at least Fig. 3 and 20), Lee et al. (US 2017/0080680, at least Fig. 1A-1B, [0050]) and Kobayashi et al. (US 2011/0187960, at least Fig. 5-10, [0090-0092]) are also silent as of the specific limitation in combination with the other required elements of the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871